DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05 November 2021.

Applicant’s election without traverse of Invention I, corresponding to “A method for measuring a luminance profile of a display device including pixels divided into a plurality of blocks,” as recited in originally filed Claims 1-7, in the reply filed on 05 November 2021 is acknowledged.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with James J. Merrick on 19 November 2021.

The application has been amended as follows: 

Claims 8-20 are now CANCELLED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the specific “method for measuring a luminance profile” as recited in independent Claim 1.  In particular, none of the references relied upon by the examiner teach or fairly suggest a “method for measuring a luminance profile of a display device” that includes dividing pixels “into a plurality of blocks” and subsequently “measuring a first reference luminance profile when a partial area of each of the blocks is in a display state and a remaining area of each of the blocks is in a non-display state; measuring a first luminance profile when an entire area of a first block among the blocks is in the display state, the partial area of each of first remaining blocks is in the display state, and the remaining area of each of the first remaining blocks is in the non-display state, wherein the first remaining blocks are the plurality of blocks except for the first 
The claimed invention is best characterized by at least Figure 6 of the originally filed disclosure.  In this regard, the claimed invention requires at least three “measurements” of a “luminance profile.”  The claimed “measuring” of a “luminance profile” is expressly defined in the originally filed disclosure with regard to Figure 5 as requiring an image capture device such as a camera “CAM” to “capture the patterns displayed on the pixel unit 14 to measure luminance profiles” (see the originally filed Specification at Paragraph [0069]).  The three “luminance profiles” specifically measured to provide the claimed “luminance profile” according to independent Claim 1 include a “first reference luminance profile” (as shown in the top left diagram of Figure 6) that is captured when a “partial area of each of the blocks” (i.e., a central area) is in a “display state” and a remainder of each of the blocks is in a “non-display state,” a “first luminance profile” (as shown in the top right diagram of Figure 6) that is captured when an “entire area of a first block” (i.e., a top left block) is in the “display state” and the same “partial area” (i.e., the central area) of all other blocks is in the “display state” while the remainder of each of these other blocks is in the “non-display state,” and a “second luminance profile” (as shown in the middle right diagram of Figure 6) that is captured when an “entire area of a second block” (i.e., a block adjacent to the top left block) is in the “display state” and the same “partial area” (i.e., the central 
As pertaining to the most relevant prior art relied upon by the examiner, Kim et al. (US 10,964,241), corresponding to Kim et al. (US 2020 / 0211429), discloses (see Fig. 1, Fig. 2A, and Fig. 5) a mura correction system that includes a method for measuring a luminance profile of a display device, wherein the pixels of the display device are divided into a plurality of blocks (see Fig. 5) and a test image is applied to the display device corresponding to the plurality of blocks (see Fig. 2A) such that a luminance profile can be measured (see (30) in Fig. 1) and mura can be detected in each of the plurality of blocks (see Col. 4, Ln. 1-32; Col. 5, Ln. 28-31; and Col. 6, Ln. 30-47).
Orio et al. (US 11,176,859) likewise discloses (see Fig. 3 and with Fig. 5 through Fig. 8, for example) a mura correction system (see Col. 1, Ln. 14-18) in which a display device is divided into regions, various lighting patterns are applied to each of the divided regions (see Figs. 5-8), and a luminance profile is measured (see Fig. 3; and see Col. 4, Ln. 47-61 and Col. 6, Ln. 64-67 through Col. 7, Ln. 1-24).
Kohno (US 2006 / 0284802) discloses (see Figs. 5A-5F) a means of assuring display uniformity by dividing a display screen into a plurality of blocks and subsequently measuring a current in a designated target block when the target block is driven to emit light (see Page 1, Para. [0001] and Page 4, Para. [0058]-[0064]).

However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the specific “method for measuring a luminance profile” as recited in independent Claim 1.  The claimed combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622